Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore no claims are patentable over the prior and the invention as a whole is not patentable in view of the prior art and rejection below.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim 29 is not illustrated in figures. Based on this it is unclear how this is possible and examiner can understand the limitation. Claims are rejected as best understood.
Claim 30 is not illustrated in figures. Based on this it is unclear how this is possible and examiner can understand the limitation. Claims are rejected as best understood.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 25-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7, “at least one element…the sealing body” and line 12, “a plurality of elements…elevation”, unclear what applicant is trying to claim? For examination purpose plurality of elements are claimed.
Claim 1, “configured by or configured as or configured to be”, unclear what applicant is trying to claim. Does applicant want to claim depression or elevation or modification of material thickness by depression or elevation. For examination purpose the claims are directed to depression or elevation that modify material thickness.
Claim 25, “the elements”, this limitation lacks antecedent basis. Applicant must use consistent claim terminology.
Claim 26, “the at least one depression and/or the at least one elevation”, this again lacks antecedent basis. Applicant must use consistent claim terminology.
Claim 27 has range with in a range. Unclear which range applicant is trying to claim. For examination purpose 10 to 90% and/or 5 to 100% is claimed.
Claim 28, “the elements…seal body”, this claim is unclear in view of what is described in figure 14, since the angle applicant is trying to claim is defined by two references points, circumferential edge and longitudinal axis in view of plan view.

Claim 30, “the elements…body”, unclear what this means in view of plurality of elements claimed in claim 1 and furthermore what is stated in drawings section above.
The above errors occur through all the claims. Applicant should review all claims for consistent claim terminology.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 25-31, 33-37, 39-42, and 44-47  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (e.g. US 2003025276A1).
Kato discloses a device for sealing an object to be sealed, in particular for sealing a rotating shaft (intended use, see MPEP 2113-2114), having a sealing body (e.g. body of 51) which has a sealing side (e.g. 1st side facing 8) that faces the object to be sealed, and a rear side (e.g. 2nd side having 54) that faces away from the object to be sealed, wherein the sealing body on the rear side has plurality of elements (e.g. groove 54 or projection between each grooves 54, see figure below) which modifies the rigidity of the sealing body (e.g. intended function) and which modifies the surface pressure between the sealing body and the object to be sealed (e.g. again intended use MPEP 2113-2114), and in that the plurality of elements which modifies the rigidity of the sealing body runs obliquely to a longitudinal axis of the sealing body (e.g. figure below), 

    PNG
    media_image1.png
    772
    503
    media_image1.png
    Greyscale

characterized in that the plurality of elements which modify the rigidity of the sealing body are disposed so as to be distributed about the circumference of the sealing body, that the elements which modify the rigidity of the sealing body are configured by a modification of the material thickness of the sealing body, that the elements which modify the rigidity of the sealing body are 
Regarding claim 25: The plurality of elements which modify the rigidity of the sealing body have a spacing from a circumferential edge of the sealing body (e.g. see figure 2).
Regarding claim 26: The depressions and/or elevations have a height profile (figure 3 above).
Regarding claim 27: The depression has a depth of 10 to 90%, preferably 30 to 90%, of the material thickness of the sealing body, and/or the elevation exceeds the material thickness of the sealing body by 5 to 100%, preferably 25 to 100% (figure 3 shows this).
Regarding claim 28: The elements which modify the rigidity of the sealing body in the plan view run obliquely at an angle between 0.1 degree and 89.9 degree, or between -89.9 degrees and -0.1 degrees, to longitudinal axis of the sealing body (e.g. see figure 2 above).
Regarding claim 29: At least one element which modifies the rigidity of the sealing body in
the plan view runs obliquely at a positive angle to the longitudinal axis of the
sealing body, and at least one element which modifies the rigidity of the
sealing body in the plan view is disposed, counter to the former, obliquely at negative angle to the longitudinal axis of the sealing body (e.g. as seen in figure 3).
Regarding claim 30: The elements which modify the rigidity of the sealing body have two
inclines of which one, in the plan view, has a positive angle in relation to the longitudinal axis of the sealing body, and of which the other, in the plan view, has a negative angle in relation to the longitudinal axis of the sealing body (e.g. as seen in figure 3).
Regarding claim 31: At least one of the elements which modify the rigidity of the sealing body
and which are disposed so as to be distributed about the circumference of the sealing body, in the plan view, runs in a direction counter to the other elements which modify the rigidity of the 
Regarding claims 33-37, 39-42, 44-47: see rejections above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 32, 33-27, 38, 39-42, 43 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Yasutsue (JP 20000310341A). This rejection applies to having negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis.
Regarding claims 27-31, 33-27, 39-42 and 44-47: Kato discloses the invention as claimed above but fails to disclose that the plurality of elements having a negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis. Yasutsue discloses a sealing lip with one side facing a shaft and a opposite side with elements that are at an angle relative to longitudinal axis in a plan view (e.g. 22a or 22b). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plurality of elements of Kato to provide angles as taught by Yasutsue, to provide better rigidity and varying rigidity (inherent do to having the plurality of element at an angle). 


.
Claims 27-31, 32, 33-27, 38, 39-42, 43 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Johnen (US. 6,921,080). This rejection applies to having negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis.
Regarding claims 27-31, 33-27, 39-42 and 44-47: Kato discloses the invention as claimed above but fails to disclose that the plurality of elements having a negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis. Johnen discloses a sealing lip with elements that are at an angle relative to longitudinal axis in a plan view and width and height that varies (e.g. figures 6A-7B). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plurality of elements of Kato to provide angles and width that varies as taught by Johnen, to provide better rigidity and varying rigidity (inherent do to having the plurality of element at an angle and inherent do to having width varying, small width will provide more rigidity and wider width provide less rigidity).
Claims 27-31, 32, 33-27, 38, 39-42, 43 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ehrmann (US. 5,139,275A). This rejection applies to .
Regarding claims 27-31, 33-27, 39-42 and 44-47: Kato discloses the invention as claimed above but fails to disclose that the plurality of elements having a negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis. Ehrmann discloses a sealing lip with elements that are at an angle relative to longitudinal axis in a plan view and width and height that varies (e.g. figures 3-10). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plurality of elements of Kato to provide angles and width that varies as taught by Ehrmann, to provide better rigidity and varying rigidity (inherent do to having the plurality of element at an angle and inherent do to having width varying, small width will provide more rigidity and wider width provide less rigidity).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borowski discloses elements that are angled and having varying width and Josephson discloses limitations of claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675